KELLEY, Judge,
dissenting.
I respectfully dissent. This case presents a unique issue, stands in a unique procedural posture, and implicates a unique facet of our constitutional duty.
The Pennsylvania Constitution created, as the bedrock of our Commonwealth, three equal but separate branches of government, and vested these branches with certain exclusive rights, duties and powers.1 As in our Federal Constitution the separation is not distinct in that overlapping powers endow each branch with the ability, and the inherent duty, to check and balance the powers of the others.2 It is axiomatic that the respective branches also have the duty to check and balance the power vested within their own spheres.
As one natural interpolation of our Constitutionally-mandated duty to check the power vested in the Judiciary branch, and to uniformly administer the powers and duties assigned therein, the Pennsylvania Constitutional Convention of 1967-68 articulated a vision of a “unified judicial system” for our Commonwealth. After ratification by our elector citizens, the new Judiciary Article advanced by the Convention mandated a unification of the judicial system embracing all of our courts, at every level of our Commonwealth, and assigning to the Supreme Court supervisory and administrative authority. Pa. Const, art. V, §§ 1,10. Even before the adoption of the amendment creating the unified judicial system, our Supreme Court had held that “[a] part of the duty of this court is to keep all inferior jurisdictions within the bounds of their authority”.3 On the heels of the 1967-68 Convention our Supreme Court noted that the Judiciary possesses inherent power to “carry out its mandated responsibilities, and its powers and duties to administer Justice ...”4 As we have recently written, and more relevant to the case sub judice, “[t]he courts of this Commonwealth under our Constitution have certain inherent rights and powers to do all such things as are reasonably necessary for the administration of justice.”5 Such inherent rights and powers carry with *581them a concomitant duty to insure that we remain within the sphere of our authority.
As a member of the unified judicial system, we are responsible to be diligent in our review, when necessary, of the unilateral promulgation of rules such as the one in this case. Our duty to oversee the exercise of our inherent powers must include efforts to ensure that the Courts of Common Pleas promulgate no more than the most necessary of rules. In short, as the branches of our government are Constitutionally charged with checking and balancing each other’s boundaries of authority, we have a duty to check and balance the exercise of our own internal authority, including that of the lower courts. This duty requires us to respond to the merits of a challenge of an administrative order implementing a local rule such as the one initiated in this case.
Our Commonwealth’s appellate courts have previously examined local procedural rules with an eye towards those rules’ consonance with our unified judicial system.6 The rule promulgated7 in the Court of Common Pleas in this case is not a rule governing filing procedure or procedure at trial, as are those rules examined in prior cases and cited as persuasive authority by Appellant. The rule at issue is a unique rule placing restrictions upon access to public court records. The unique character of this rule, the challenge thereof by the Prothonotary, and the rule’s operation beyond the boundaries of an adversarial action, position the Appellant and this case beyond our traditional notions of standing. Further, we require no record to review this challenge as the questions posed are purely legal, and our review is therefore plenary.8
Additionally, I note that this case, when originally filed, was transferred by this Court to the Supreme Court. The Supreme Court, under its Kings Bench powers, has a power of general superintendency over inferior tribunals that may be exercised where no matter is pending in a lower court. In re Avellino, 547 Pa. 385, 690 A.2d 1138 (1997). Had the Supreme Court considered this case improvidently filed, or falling outside the bounds of Commonwealth Court’s jurisdictional scope, the Supreme Court could have quashed the appeal or remanded the case for trial.9 The Supreme Court chose not to exercise any of those procedural options. Instead, the Supreme Court, by order dated July 6, 1999, transferred the case back to this Court. Inherent in the Supreme Court’s transfer of this case to our Court is a directive for us to address it. Inherent in our unified judicial system’s duty to check and balance the power vested therein is a duty to address the merits of this rule’s legitimacy.
This case defies our traditional standards of procedural posture, adversarial parties, standing, and finality.10 As a *582member of our Commonwealth’s unified judicial system, and in light of the Supreme Court’s transfer of the case back to this Court, we have an inherent responsibility to review the Court of Common Pleas’s unilateral order to insure that falls within their sphere of authority,

. This doctrine of the separation of powers is inherent in three sections of our Constitution: Article II, § 1 (creating, and vesting power in, the legislative branch); Article IV, § 2 (creating, and vesting power in, the executive branch), and; Article V, § 1 (creating, and vesting power in, the judicial branch). See generally John M. Mulcahey, Separation of Powers in Pennsylvania: The Judiciary’s Prevention of Legislative Encroachment, 32 Duq. L.Rev. 539, 539-541 (1994).


. See James Madison, The Federalist No. 47, at 301 (Clinton Rossiter ed., 1961).


. Meadville Park Theatre Corp. v. Mook, 337 Pa. 21, 23, 10 A.2d 437, 439 (1940).


. Commonwealth v. Tate, 442 Pa. 45, 52, 274 A.2d 193, 197 (1971), certiorari denied, Tate v. Pennsylvania ex rel. Jamieson, 402 U.S. 974, 91 S.Ct. 1665, 29 L.Ed.2d 138 (1971).


. L.J.S. v. State Ethics Commission, 744 A.2d 798, 800 (Pa.Cmwlth.2000).


. See e.g. Equipment Finance, Inc. v. Toth, 328 Pa.Super. 351, 476 A.2d 1366, 1369 (1984) (Local procedural rule held to not be "in any way inimical to our unified judicial system under the Constitution of 1968 nor to the statewide practice of law under our Supreme Court’s general rules.”).


. Rulemaking is a core function of the Judiciary. Pa. Const, art. V, § 10(c).


. Tomaskevitch v. Specialty Records Corp., 717 A.2d 30 (Pa.Cmwlth.1998), petition for allowance of appeal denied, 559 Pa. 710, 740 A.2d 236 (1999).


. Cf, e.g., Bruno v. Elitzky, 515 Pa. 47, 526 A.2d 781 (1987) (Superior Court order vacated for lack of jurisdiction, and case remanded for trial, where appealed order concerning local rule was held not to be one of the seven specified orders enumerated in Pa.R.A.P. No. 311(a) permitting appeal as of right of interlocutory order).


. "[A] finding of the finality of an order is a judicial conclusion which results from a practical rather than a technical interpretation.” Bruno at 50, 526 A.2d 781, citing Bell v. Beneficial Consumer Discount Co., 465 Pa. 225, 348 A.2d 734 (1975).